Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered October 23, 2008, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the defendant’s motion to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court did not improvidently exercise its discretion in restricting the scope of his cross-examination of the People’s witnesses at the suppression hearing (see People v Francisco, 44 AD3d 870, 870-871 [2007]; People v Savignon, 15 AD3d 289 [2005]; People v McGlothin, 6 AD3d 462, 463 [2004]). Skelos, J.P., Florio, Hall and Austin, JJ., concur.